Electronically Filed
                                                     Supreme Court
                                                     SCPW-18-0000466
                                                     15-JUN-2018
                                                     08:38 AM


                          SCPW-18-0000466

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      OKHOO HANES, Petitioner,

                                vs.

          THE HONORABLE HILARY B. GANGNES, Judge of the
     District Court of the First Circuit, Respondent Judge,

                                and

         SCOTTRADE, INC. and ED BARAOIDAN, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 1SC17-1-2015)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                        AND/OR PROHIBITION
 (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and
    Circuit Judge Browning, in place of McKenna, J., recused)

          Upon consideration of petitioner Okhoo Hanes’s petition

for writ of mandamus and/or prohibition, filed on June 1, 2018,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that she is entitled to the requested relief sought by way of an

extraordinary writ.   See HRS §§ 633-27 and 633-28; Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Honolulu

Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62

(1978) (a writ of mandamus and a writ of prohibition are

extraordinary remedies meant to, among other things, restrain a

judge of an inferior court from acting beyond or in excess of his

or her jurisdiction; they are not intended to supersede the legal

discretionary authority of the trial courts or cure a mere legal

error).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus and/or prohibition is denied.

           DATED: Honolulu, Hawai#i, June 15, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ R. Mark Browning




                                 2